THIRD AMENDED AND RESTATED OPERATING AGREEMENT OF NEDAK ETHANOL, LLC Effective March 4, 2009 THIRD AMENDED AND RESTATED OPERATING AGREEMENT OF NEDAK ETHANOL, LLC TABLE OF CONTENTS Page ARTICLE I. THE COMPANY 1 1.1 Formation 1 1.2 Name 1 1.3 Purpose; Powers 1 1.4 Principal Place of Business 1 1.5 Term 2 1.6 Registered Agent 2 1.7 Title to Property 2 1.8 Payment of Individual Obligations 2 1.9 Independent Activities; Transactions With Affiliates 2 1.10 Definitions 3 ARTICLE II. CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS 10 2.1 Initial Capital Contributions 10 2.2 Additional Capital Contributions; Additional Units 10 2.3 Capital Accounts 10 ARTICLE III. ALLOCATIONS 11 3.1 Profits 11 3.2 Losses 11 3.3 Special Allocations 12 3.4 Regulatory Allocations 14 3.5 Loss Limitation 14 3.6 Other Allocation Rules 14 3.7 Tax Allocations: Code Section 704(c) 15 3.8 Tax Credit Allocations 15 ARTICLE IV. DISTRIBUTIONS 15 4.1 Net Cash Flow 15 4.2 Amounts Withheld 16 4.3 Limitations on Distributions 16 ARTICLE V. MANAGEMENT 16 5.1 Directors 16 5.2 Number of Directors 17 5.3 Election of Directors 17 5.4 Authority of Directors 18 5.5 Director as Agent 19 i 5.6 Restriction on Authority of Directors 19 5.7 Meetings 20 5.8 Notice 20 5.9 Conduct of Meeting 21 5.10 Quorum 21 5.11 Manner of Acting; Informal Action 21 5.12 Presumption of Assent 21 5.13 Removal of Directors 21 5.14 Vacancies 21 5.15 Compensation 21 5.16 Committees; Authority 22 5.17 Voting; Potential Financial Interest 22 5.18 Duties and Obligations of Directors 22 5.19 Chairman and Vice Chairman 22 5.20 President and General Manager 23 5.21 Chief Financial Officer 23 5.22 Secretary; Assistant Secretary 23 5.23 Vice President 23 5.24 Delegation 23 5.25 Execution of Instruments 23 5.26 Limitation of Liability; Indemnification 24 ARTICLE VI. MEMBERSHIP UNITS; MEMBERS 24 6.1 Membership Units 24 6.2 Certificates; Surrender for Transfer 25 6.3 Members 25 6.4 Additional Members 25 6.5 Members’ Voting Rights 25 6.6 Member Meetings 26 6.7 Place of Meeting 26 6.8 Conduct of Meetings 26 6.9 Notice 26 6.10 Contents of Notice 26 6.11 Adjourned Meetings 27 6.12 Waiver of Notice 27 6.13 Fixing of Record Date 27 6.14 Quorum and Proxies 27 6.15 Voting; Action by Members 28 6.16 Continuation of the Company 28 6.17 Redemption of Class A Preferred Units 28 6.18 No Other Member Right of Redemption or Return of Capital 30 6.19 Waiver of Dissenters Rights 30 6.20 Loans 30 6.21 Actions Without a Meeting by Members 30 ARTICLE VII. ACCOUNTING, BOOKS AND RECORDS 30 7.1 Accounting, Books and Records 30 ii 7.2 Delivery to Members and Inspection 31 7.3 Reports 31 7.4 Tax Matters 31 7.5 Withholding 32 ARTICLE VIII. AMENDMENTS 32 8.1 Amendments 32 ARTICLE IX. TRANSFERS 33 9.1 General Restrictions 33 9.2 Not Binding Until Entered in Company Books 33 9.3 Pledge of Units Allowed 33 9.4 Prohibited Transfers 33 9.5 Indemnification 33 9.6Transferee Subject to Transfer Restrictions 33 9.7 Unit Transfer Policy 33 9.8 No Dissolution or Termination 34 9.9 Rights of Unadmitted Assignees 34 9.10 Admission of Substitute Members 34 ARTICLE X.DISSOLUTION AND WINDING UP 35 10.1 Dissolution 35 10.2 Winding Up 35 10.3 Compliance with Certain Requirements of Regulations; Deficit Capital Accounts 36 10.4 Deemed Distribution and Recontribution 36 10.5 Rights of Unit Holders 36 10.6 Allocations During Period of Liquidation 37 10.7 Character of Liquidating Distributions 37 10.8 The Liquidator 37 10.9 Forms of Liquidating Distributions 37 ARTICLE XI. MISCELLANEOUS 37 11.1 Notices 37 11.2 Binding Effect 38 11.3 Construction 38 11.4 Headings 38 11.5 Severability 38 11.6 Incorporation By Reference 38 11.7 Variation of Terms 38 11.8 Governing Law 38 11.9 Waiver of Jury Trial 38 11.10 Counterpart Execution 38 11.11 Specific Performance 38 11.12 No Third Party Rights 39 iii THIRD AMENDED AND RESTATED OPERATING AGREEMENT OF NEDAK ETHANOL, LLC THIS THIRD AMENDED AND RESTATED OPERATING AGREEMENT (the “Agreement”) is entered into effective as of the 4th day of March, 2009, by NEDAK Ethanol, LLC, a Nebraska limited liability company (the “Company”).Capitalized terms used but not otherwise defined herein shall have the meaning set forth in Section 1.10. WHEREAS, the Members adopted an Operating Agreement on December 23, 2003, which was subsequently amended and restated on December 15, 2005, further amended on April 16, 2006, and further amended on July 18, 2007 (the “Second Amended and Restated Operating Agreement”); and WHEREAS, the Board desires to amend the Second Amended and Restated Operating Agreement pursuant to Section 8.1 of the Second Amended and Restated Operating Agreement. NOW THEREFORE, in consideration of the covenants and agreements contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I.THE COMPANY 1.1Formation.The Company was formed as a Nebraska limited liability company by filing Articles of Organization with the Nebraska Secretary of State on December 15, 2003.This Agreement amends and replaces in its entirety the Amended and Restated Operating Agreement. 1.2 Name.The name of the Company is “NEDAK Ethanol, LLC,” and all business of the Company shall be conducted in such name. 1.3Purposes; Powers.The nature of the business and purposes of the Company are to:(i) own, construct, operate, lease, finance, contract with, and/or invest in ethanol production and by-product production facilities; (ii) process feedstock into ethanol and related by-products, and market such ethanol and by-products; and (iii) engage in any other business and investment activity in which a Nebraska limited liability company may lawfully be engaged, as determined by the Board.The Company has the power to do any and all acts necessary, appropriate, proper, advisable, incidental or convenient to, and in furtherance of, the purposes of the Company as set forth in this Section 1.4Principal Place of Business.The Company shall continuously maintain a principal place of business in the State of Nebraska, at such location as the Board may determine.Any documents required by the Act to be maintained by the Company shall be maintained at the Company’s principal place of business. 1 1.5Term.The term of the Company commenced on the date the Articles were filed with the Nebraska Secretary of State, and shall continue until the winding up and liquidation of the Company and its business is completed following a Dissolution Event as provided in Article X of this Agreement. 1.6Registered Agent.The Company shall continuously maintain a registered office and a registered agent for service of process in the State of Nebraska and in any other state in which it is required by law to do so.The name and address of the Company’s initial Registered Agent in Nebraska shall be Jerome Fagerland at the Company’s principal place of business.Such Registered Agent may be changed and designated by the Board from time to time by resolution of the Board. 1.7Title to Property.All Property owned by the Company shall be owned by the Company as an entity and not in the name of any Member, and no Member shall have any ownership interest in such Property, except as a Member of the Company.Each Member’s interest in the Company shall be personal property for all purposes, as specified in the Act. 1.8Payment of Individual Obligations.The Company’s credit and assets shall be used solely for the benefit of the Company, and no asset of the Company shall be Transferred or encumbered for, or in payment of, any individual obligation of any Member. 1.9Independent Activities; Transactions With Affiliates. (a)The Directors shall be required to devote such time to the business and affairs of the Company as may be necessary to manage and operate the Company, and shall be free to serve any other Person or enterprise in any capacity that they deem appropriate in their discretion. (b)Neither this Agreement nor any activity undertaken pursuant hereto shall:(i) prevent any Member or Director or their Affiliates from engaging in whatever activities they choose, whether the same are competitive with the Company or otherwise, and any such activities may be undertaken without having or incurring any obligation to offer any interest in such activities to the Company or any other Member; or (ii) require any Member or Director to permit the Company or any other Director or Member or their Affiliates to participate in any such activities.Except as expressly provided in this Section 1.9(b), as a material part of the consideration for the execution of this Agreement by each Member, each Member hereby waives, relinquishes and renounces any such right or claim of participation. (c)No contract or transaction between the Company and one or more of its Members, or between the Company and any other Person in which one or more of the Members is a director, manager or officer, or in which such Member has a financial interest, shall be void or voidable (i) solely because of such relationship, (ii) solely because a Director appointed or elected by such Member is present at, or participates in, the meeting of the Directors at which 2 such contract or transaction is authorized, or (iii) solely because a Director appointed or elected by such Member votes are counted for such authorization; provided, however, the material facts as to the relationship are disclosed to the Directors and a majority of the disinterested Directors authorize such contract or transaction, regardless of whether the disinterested Directors constitute a quorum. 1.10Definitions.Capitalized words and phrases used in this Agreement have the following meanings: (a)“Act” means the Nebraska Limited Liability Company Act, as amended from time to time, or any corresponding provisions of any succeeding law. (b)“Adjusted Capital Account” means the Capital Account balance of a Class A Unit Holder attributable to such Class A Unit Holder’s Class A Preferred Unit increased by such Class A Unit Holder’s share of Company Minimum Gain attributable to such Class A Unit Holder’s Preferred Unit. (c)“Adjusted Capital Account Deficit” means, with respect to any Unit Holder, the deficit balance, if any, in such Unit Holder’s Capital Account as of the end of the relevant Fiscal Year, after giving effect to the following adjustments:(i) crediting to such Capital Account any amounts which such Unit Holder is deemed to be obligated to restore pursuant to the next to the last sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and (ii) debiting to such Capital Account the items described in Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of the Regulations.The foregoing definition is intended to comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted consistently therewith. (d)“Adjusted Capital Contribution” means the amount of Capital Contributions listed on Exhibit A for each Class A Unit Holder attributable to such Class A Unit Holder’s Class A Preferred Units minus (i) the Capital Contributions attributable to such Class A Unit Holder’s Class A Preferred Units redeemed pursuant to Section 6.17, and (ii) all distributions to such Class A
